          Case 4:20-cv-00091-RCC Document 9 Filed 07/31/20 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Luis Morales-Hernandez,                           No. CV-20-00091-TUC-RCC
10                   Petitioner,                       No. CR-18-01457-RCC-BGM-1
11   v.                                                ORDER
12   United States of America,
13                   Respondent.
14
15             Pending before the Court is Petitioner Luis Morales-Hernandez’s Motion Under
16   28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by Person in Federal

17   Custody. (Doc. 1 in Case No. CV-20-00091-TUC-RCC (“CV”); Doc. 47 in Case No. CR-
18   18-01457-RCC-BGM-1 (“CR”).)1 Respondent filed a response to the petition. (Doc. 8.)

19   Petitioner did not file a reply.

20        I.   Factual and Procedural History
21             Petitioner was indicted on one count of illegally reentering the United States on
22   June 30, 2018, in violation of 8 U.S.C. § 1326(a). (Doc. 7.) The charge was enhanced by

23   8 U.S.C. § 1326(b)(2) due to a previous removal on May 2, 2017 from San Ysidro,

24   California. (Id.) Petitioner was appointed counsel, (Doc. 4), who later filed a motion to

25   withdraw. (Doc. 12.) At the hearing for the motion, defense counsel informed the

26   Magistrate Judge that Petitioner wanted new counsel appointed because his range under
27   the United States Sentencing Guidelines (“USSG” or “Guidelines”) was extremely high
28   1
      Unless otherwise noted, citations reference Morales-Hernandez’s criminal case CR-18-
     01457-RCC-BGM-1.
       Case 4:20-cv-00091-RCC Document 9 Filed 07/31/20 Page 2 of 8



 1   and he was unsatisfied with the resulting plea agreement range. The Magistrate Judge
 2   informed Petitioner that it was irrelevant which attorney he was provided; no attorney
 3   could erase Petitioner’s extensive criminal history. Nevertheless, the judge permitted
 4   counsel to withdraw and appointed new counsel. (Doc. 23.) Petitioner then pled guilty to
 5   reentry with an enhancement on February 8, 2019. (Doc. 24.) The plea agreement stated
 6   the Petitioner was pleading guilty to reentry under 1326(a), with a possible sentencing
 7   enhancement under “1326(b)(1) or 1326(b)(2) for Reentry of Removed Alien.” (Id. at 1.)
 8   During Petitioner’s change of plea hearing, he stated that he understood the plea
 9   agreement and that his sentencing range could be up to 125 months’ incarceration. (Doc.
10   50 at 3.) Petitioner also confirmed that he had previously been removed from the country
11   in 2017. (Id. at 5.)
12           The Presentence Report (“PSR”) stated that Petitioner was charged with reentry
13   after previously being excluded, and that this charge was enhanced by 8 U.S.C. §
14   1326(b)(2). (Doc. 41 at 3.) Petitioner had several prior convictions that affected his
15   criminal history points: including Louisiana state burglary and theft convictions, a 2013
16   reentry conviction, and a federal felony marijuana conviction (Id. at ¶¶ 27-30.) These
17   priors placed Petitioner in a criminal history category VI with a Guidelines range
18   between 110-137 months’ incarceration. (Id. at ¶ 69.)        However, the plea agreement
19   reduced this range to 100-125 months’ incarceration. Id.
20           Defense counsel filed a motion for variance, requesting the Court sentence
21   Petitioner to a maximum 48 months’ incarceration. (Doc. 42.) Counsel’s motion focused
22   on the § 3553 factors, arguing that Petitioner was a non-violent offender, that the
23   sentence he faced did not fairly reflect his criminal history, and that a term of 48 months
24   would serve the purposes of deterrence and prevent unwanted disparities in sentencing.
25   (Id.)
26           At sentencing, Petitioner stated that he had discussed his case with his attorney in
27   Spanish, and he understood the attorney without exception. (Doc. 51 at 2-3.) He
28   professed that his attorney had explained the PSR and the Guidelines, and that he


                                                 -2-
       Case 4:20-cv-00091-RCC Document 9 Filed 07/31/20 Page 3 of 8



 1   understood his right to a jury trial, and affirmed he was waiving his right to appeal by
 2   proceeding with the plea agreement. (Id. at 3-4.) He also admitted he reentered the
 3   United States without permission and when he did, he knew that reentry was a crime. (Id.
 4   at 9.) Finally, Petitioner acknowledged that he was aware of the sentencing range in the
 5   plea agreement of 92-105 months. (Id.)
 6          The Court granted a downward variance, and sentenced Petitioner below the plea
 7   agreement range to 60 months’ incarceration, with 3 years of supervised release to
 8   follow. (Id. at 12.)
 9   II.    Standard of Review
10          A petitioner may raise an ineffective assistance of counsel (“IAC”) claim in a
11   § 2255 habeas petition if the petitioner has not expressly waived this right. See United
12   States v. Nunez, 223 F.3d 956, 958 (9th Cir. 2000). A successful IAC claim must
13   demonstrate both that counsel’s performance was deficient, and that the petitioner
14   suffered prejudice because of counsel’s actions. Strickland v. Washington, 466 U.S. 668,
15   686-90 (1984). To be ineffective, counsel’s assistance must have been objectively
16   unreasonable. Id. at 688. In its analysis, “[the] court must indulge a strong presumption
17   that counsel’s conduct falls within the wide range of reasonable professional
18   assistance[.]” Carrera v. Ayers, 670 F.3d 938, 943 (9th Cir. 2011) (quoting Strickland,
19   466 U.S. at 689). Moreover, prejudice occurs when there is “a reasonable probability that,
20   but for counsel’s unprofessional errors, the result of the proceeding would have been
21   different.” Id. at 694. “Failure to satisfy either prong of the Strickland test obviates the
22   need to consider the other.” Rios v. Rocha, 299 F.3d 796, 805 (9th Cir. 2002).
23          In addition, “a guilty plea represents a break in the chain of events which has
24   preceded it in the criminal process. When a criminal defendant has solemnly admitted in
25   open court that he is in fact guilty of the offense with which he is charged, he may not
26   thereafter raise independent claims relating to the deprivation of constitutional rights that
27   occurred prior to the entry of the guilty plea. He may only attack the voluntary and
28   intelligent character of the guilty plea by showing that the advice he received from


                                                 -3-
       Case 4:20-cv-00091-RCC Document 9 Filed 07/31/20 Page 4 of 8



 1   counsel was [deficient].” Tollett v. Henderson, 411 U.S. 258, 267 (1973); see also
 2   United States v. Signori, 844 F.2d 635, 638 (9th Cir. 1988).
 3   III.   Ground One
 4          Ground One of Petitioner’s § 2255 Habeas Petition alleges counsel rendered
 5   ineffective assistance because counsel failed to inform Petitioner that he was subject to a
 6   sentencing enhancement. (CV Doc. 1 at 4.) Petitioner believes, without explaining why,
 7   he should only have a total offense level of 14, with 8 criminal history points, resulting in
 8   a sentencing range of 27-33 months. (Id. at 4.) Petitioner claims his plea was involuntary
 9   because counsel did not make him aware that any enhancements applied, and because no
10   facts were alleged supporting the enhancements. (Id.)
11          Petitioner has not demonstrated that counsel’s actions were ineffective or that he
12   was prejudiced by an alleged miscalculation. Petitioner was well aware that he faced a
13   long sentence given his criminal history; both his original counsel and the magistrate
14   judge informed him that his previous criminal record was elevating his sentencing range
15   significantly.
16          Furthermore, Petitioner has not explained how he has formulated the lesser
17   sentencing range. The PSR shows that Petitioner had a base offense level 8 for the illegal
18   reentry under U.S.S.G. § 2L1.2. (Doc. 41 at 4, ¶ 14.) He was given +4 for committing the
19   offense after being convicted for a felony illegal reentry offense. (Id. at 5 ¶ 15.) Petitioner
20   admitted that he had previously entered the country illegally and subsequently been
21   removed. (Doc. 51 at 9.) Petitioner had two prior felony convictions, one for burglary and
22   one for theft of over $500.00, both committed in Louisiana-this added +8 points. (Doc.
23   41 at 5, ¶ 16.) In addition, Petitioner received +8 points for a possession with intent to
24   distribute marijuana in the District of Arizona. (Id. at ¶ 17.) This resulted in an adjusted
25   offense level of 28. (Id. at ¶ 21.) He received -3 points for acceptance of responsibility,
26   and so his total offense level was 25. (Id. at ¶ 23-24.) His previous criminal history
27   resulted in 12 criminal history points, and a criminal history category VI. (Id. at 8, ¶ 33.)
28   Therefore, Petitioner’s Guidelines range prior to the plea agreement was 110-137


                                                  -4-
           Case 4:20-cv-00091-RCC Document 9 Filed 07/31/20 Page 5 of 8



 1   months’ incarceration, not the 27-33 months he alleges. Failing to notify Petitioner of a
 2   sentence he was not eligible for was not deficient.
 3            Furthermore, Petitioner’s claim that he was unaware he was subject to an
 4   enhancement lacks credibility. At sentencing, Petitioner indicated that he had reviewed
 5   the PSR and plea agreement with his attorney, and had no difficulty understanding his
 6   attorney’s explanations. (Doc. 51 at 2-3, 9.) The plea indicated that an enhancement of up
 7   to 92-125 months’ incarceration was a possibility. (Doc. 24 at 1-2, 8.) Petitioner signed
 8   the plea and indicated it had been read to him and he understood the contents. (Id.) The
 9   PSR clearly indicated under which offenses his sentence would be enhanced. Petitioner
10   did not object to the factual statements in the PSR and did not indicate he had difficulty
11   understanding the terms of the plea or the PSR.
12            It seems that Petitioner is trying to argue that his priors should not have been
13   counted towards his criminal history because of subsequent changes to the law that
14   affected sentences based on the categorical approach. Petitioner alleges that he should be
15   able to be resentenced without any enhancements for “priors of WEED UNDER USSG
16   Amendment 808 or Burglarie (sic) Johnson, Dimaya v. Sessions, Descamps, Mathis.”
17   (CV Doc. 1 at 4.) Amendment 808, as explained by Respondent, is inapplicable to
18   Petitioner’s sentence. (See Doc. 8 at 8.) Moreover, Petitioner’s attempt to reduce his
19   sentencing range based on a change in law is inapposite to his situation because by the
20   time he was sentenced on August 29, 2019, the Guidelines no longer used the categorical
21   approach. See Amendments to the Sentencing Guidelines, April 28, 2016, at 24.
22   Petitioner, therefore, cannot demonstrate that counsel’s performance was deficient, or
23   that he was prejudiced.
24   ///
25   ///
26   ///
27   ///
28   ///


                                                -5-
       Case 4:20-cv-00091-RCC Document 9 Filed 07/31/20 Page 6 of 8



 1   IV.    Grounds Two and Three
 2          Second, Petitioner claims that counsel was ineffective for failing to argue to the
 3   Court that his 2008 burglary and 2014 marijuana convictions were not deportable
 4   offenses and could not be used for the purpose of enhancement. (CV Doc. 1 at 5.)
 5          Petitioner’s sentence was enhanced pursuant to 8 U.S.C. § 1326(b)(2), which
 6   applies to a defendant “whose removal was subsequent to a conviction for an aggravated
 7   felony.” 8 U.S.C. § 1326(b)(2). In 2015, Petitioner was convicted of federal felony
 8   possession with intent to distribute marijuana. Morales-Hernandez v. United States, Doc.
 9   44, CR-14-01954-RM-2 (D. Ariz. Apr. 20, 2015). The possession of marijuana
10   conviction constituted an aggravated felony that subjected him to mandatory removal.
11   See United States v. Gonzalez-Corn, 807 F.3d 989, 993 (9th Cir. 2015). Subsequently,
12   Petitioner was removed on May 2, 2017, this was the prior deportation charged in the
13   indictment. (Doc. 7.) Therefore, defense counsel had no reasonable basis to attack the
14   underlying offense that subjected Petitioner to mandatory deportation, and his
15   representation was not ineffective. See Lowry v. Lewis, 21 F.3d 344, 346 (9th Cir. 1994)
16   (“A lawyer’s zeal on behalf of his client does not require him to file a motion which he
17   knows to be meritless on the facts and the law.”).
18          In Ground Three, Petitioner alleges that defense counsel should have collaterally
19   attacked the indictment by challenging the validity of the underlying removal proceeding
20   in accordance with 8 U.S.C. § 1326(d). (CV Doc. 1 at 7.) “Because the underlying
21   removal order serves as a predicate element of [a § 1326 illegal reentry offense], a
22   defendant charged with that offense may collaterally attack the removal order under the
23   due process clause.” Gonzalez-Corn, 807 F.3d at 993 (quoting United States v. Camacho-
24   Lopez, 450 F.3d 928, 930 (9th Cir. 2006). However, a defendant may not launch a
25   collateral attack on an underlying deportation order unless he can show he has exhausted
26   his administrative remedies, the “deportation proceedings . . . improperly deprived [the
27   defendant] of the opportunity for judicial review,” and “the entry of the order was
28   fundamentally unfair.” 8 U.S.C. § 1326(d).


                                                -6-
           Case 4:20-cv-00091-RCC Document 9 Filed 07/31/20 Page 7 of 8



 1         It appears that Petitioner may be attempting to argue that the 2017 deportation
 2   proceedings were fundamentally unfair because his prior convictions should not have
 3   subjected him to deportation.        However, as noted above, his prior drug trafficking
 4   conviction constituted an aggravated felony which called for mandatory deportation. See
 5   Gonzalez-Corn, 807 F.3d at 993. Petitioner has not shown that the underlying deportation
 6   was fundamentally unfair, nor alleged that the underlying deportation lacked judicial
 7   review. Thus, Petitioner cannot show he was prejudiced, and counsel’s failure to raise
 8   these non-meritorious issues was not ineffective. See Lowry v. Lewis, 21 F.3d at 346.
 9    V.      Ground Four
10            In Ground Four, Petitioner claims counsel was ineffective for failing to challenge
11   the mens rea element of the re-entry offense. (Doc. 1 at 8.) He believes since he simply
12   wandered into the country unknowingly, counsel should have argued one of the elements
13   was missing. (Id.) Petitioner’s own concessions at sentencing belie this assertion. See
14   Doc. 24 at 8; Doc. 50 at 5; Doc. 51 at 2, 5.) Where the allegations of a petitioner
15   contradict statements made in court, credibility must be assessed. Shah v. United States,
16   878 F.2d 1156, 1159 (9th Cir. 1989). Petitioner admitted in Court that he knew crossing
17   into the country was illegal when he did it, his subsequent recanting is unpersuasive.
18   Counsel’s failure to suggest Petitioner was factually innocent of reentry, therefore, did
19   not constitute ineffective assistance of counsel.
20         Likewise, insofar as Petitioner alleges he was ill advised about his right to appeal, the
21   record reflects otherwise. (See Doc. 50 at 3; Doc. 51 at 4.)
22         In conclusion, Petitioner has raised no viable claims for relief under 8 U.S.C. § 2255.
23   Therefore, IT IS ORDERED:
24         1. Petitioner Luis Morales-Hernandez’s Motion Under 28 U.S.C. § 2255 to Vacate,
25            Set Aside, or Correct Sentence by Person in Federal Custody is DENIED. (Doc. 1
26            in Case No. CV-20-00091-TUC-RCC; Doc. 47 in Case No. CR-18-01457-RCC-
27            BGM-1.)
28   ///


                                                   -7-
     Case 4:20-cv-00091-RCC Document 9 Filed 07/31/20 Page 8 of 8



 1   2. Pursuant to Rule 11(a) of the Rules Governing § 2255 Cases, in the event Movant
 2      files an appeal, the Court declines to issue a certificate of appealability because
 3      reasonable jurists would not find the Court’s ruling debatable. See Slack v.
 4      McDaniel, 529 U.S. 473, 484 (2000).
 5   3. The Clerk of Court shall docket accordingly and close the case file in this matter.
 6      Dated this 30th day of July, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -8-
